Title: To Benjamin Franklin from Augustus Gottlieb Spangenberg, 29 January 1756
From: Spangenberg, Augustus Gottlieb
To: Franklin, Benjamin


Honorable Sir
Beth. Jan: 29th. 1756.
When I think of the Multitude of Things, which now surrounds you; I wish that God may be with you; and then surely all will go well and prosper in your Hands.
As you like to keep Mr. Edmonds a little longer, he being a good Hand to you; and as he himself is very willing to assist you in what he can; it would be ungenerous of us to take him from you now. However I wish that he may come with you, if not sooner, back again.
In the mean while I can’t help giving you a little Trouble with the inclos’d Address. It is intended to be sent to Philadelphia together with an Address sign’d by the poor Sufferers, residing for this Time at the Brethren’s, for the same Purpose. One Word of Yours to the Commissioners in Favour of the poor distress’d People, will have the greatest Weight with them; you being not only one of the Commissioners, but also Capt. in Chief of this our County, and what is most an Eye-Witness of their lamentable Condition.

Give me Leave, to beg for a favourable Answer with the very first Opportunity, and you’l oblige Honorable Sir Your humble Servant
Spangenberg.
P.S. Here is a Copy of the intended Address of our poor Neighbours, which will be signed by them to Day.
 Endorsed: Copy. To Mr. Benj. Francklin.  Diaconat Die Flüchtlinge im Wilden-Krieg betr[effend].
